Citation Nr: 1701071	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  10-45 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for psychiatric disability.

2.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for pressure headaches

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for a psychiatric disability other than PTSD.

5.  Entitlement to service connection for pressure/migraine headaches, to include as secondary to a psychiatric disability.


REPRESENTATION

Veteran represented by:	Brian D. Hill, Esquire
ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from May 1983 to December 1983.  The Veteran also served in the United States Coast Guard from May 1984 to May 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO, in relevant part, denied the Veteran's service connection claim for PTSD.  The RO also denied the Veteran's request to reopen his service connection claims for psychiatric disorder and pressure headaches.  The Veteran disagreed with that decision and perfected this appeal.

In his substantive appeal, the Veteran requested a Travel Board Hearing.  Subsequently, he requested a videoconference hearing.  See Hearing Request dated September 22, 2016.  However, the Veteran subsequently withdrew his request for a hearing.  See Letter from Attorney dated November 10, 2016. 


FINDINGS OF FACT

1.  The April 2006 rating decision denied the Veteran's claim of entitlement to service connection for a psychiatric disability and pressure headaches on the basis that such disorders were not shown to be related to active service.  The Veteran did not appeal that decision.

2.  The evidence associated with the claims file subsequent to the RO's April 2006 denial is neither cumulative or redundant of evidence already of record at the time of adjudication and relates to an unestablished fact necessary to adjudicate the claims as it includes opinion that the Veteran currently manifests major depressive disorder which had its onset in service, and that a headache disorder is proximately due to the major depressive disorder.

3.  The evidence is against a finding that the Veteran currently has PTSD.

4.  Major depressive disorder was manifest during service and is attributable to service.

5.  The headache disability is attributable to the Veteran's major depressive disorder.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision denying service connection for a psychiatric disability and pressure headaches is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been received to reopen the claims of service connection for a psychiatric disability and pressure headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.304(f), 4.125 (2016).

4.  The criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.304, 4.125 (2016).

5.  The criteria for service connection for a headache disability have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2016).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's service connection claims for an acquired psychiatric disability and a headache disability, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.  Therefore, the ensuing analysis will focus on the VA's satisfaction of the VCAA's duties to notify and assist as they pertain to the Veteran's claim for PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present appeal, the Veteran was provided with a content complying VCAA notification letter in September 2008, prior to adjudication of his PTSD claim.  Thus, the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service VA and private treatment records and lay statements of argument.  The Veteran was not afforded a VA examination in connection to his PTSD claim.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board finds that a VA examination in this instance is unnecessary.  As discussed in more detail below, the evidence of record is against a finding that the Veteran has PTSD.  Here, the Veteran's attorney provided an extensive psychiatric examination report dated November 2016 which noted that the Veteran had been diagnosed with "virtually every diagnostic category found in the DSM-V," to include PTSD.  This examiner indicated that "[t]he veteran has been provided a multitude of diagnoses, but a careful review of the DSM-V reveals that the primary diagnosis, beginning in 1987 and going forward through the present day, would be major depressive disorder."  In an accompanying brief, the Veteran's attorney argued for entitlement to service connection for a mental disorder in general based upon the November 2016 opinion.  Under these circumstances, the Board finds that the November 2016 examination report supplants the need for VA examination and/or opinion in this case.

The record also suggests that the Veteran receives Social Security disability benefits.  See Correspondence from the Social Security Administration dated September 21, 2011.  VA's duty to assist does include a duty to obtain relevant SSA records.  Relevant records are defined as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009).  Notably, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  In this case, the Veteran's claim is being denied primarily because there is no evidence that he currently has a valid diagnosis of PTSD.  The correspondence from SSA suggests the Veteran's disability benefits are based on the following: anxiety, depression, arthritis, carpel tunnel syndrome, and bone spurs.  As there is no indication that the SSA records provide a probative diagnosis of PTSD, the Board finds that they are not relevant to the claim.  

The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required in this case.  

New and Material Evidence

The Veteran is seeking to establish service connection for a psychiatric disability and a headache disability.  Service connection is established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An April 2006 rating decision denied the Veteran's service connection claims for a psychiatric disability and pressure headaches.  By letter dated April 6, 2006, the Veteran was notified of this decision and his appellate rights.  There is no evidence that the Veteran submitted a notice of disagreement, or new and material evidence, within one year of notice of the denial.  That decision, therefore, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2005).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The relevant evidence before the RO at the time of the final decision in April 2006 consisted of the following: the Veteran's service treatment records dated May 1984 through May 1988; the Veteran's VA treatment records dated November 2005 through February 2006; and the Veteran's lay statements.  Based on that evidence, the RO denied the Veteran's claims.  The RO reasoned that there was no evidence that the Veteran's current psychiatric disabilities were related to his period of service.  In regards to the Veteran's claim for pressure headaches, the RO stated that there was no evidence that the Veteran had a current headache disability or that his current headaches were a result of his military service.  

Since that time, the evidence received consists of a medical opinion from a private doctor.  The Board finds that this evidence is both new and material.  It is new, in that it has not yet been considered by the VA.  It is material in that relates to an unestablished fact necessary to substantiate the claims for service connection - namely, the nexus requirement.  See 38 C.F.R. §§ 3.156 (a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Thus, the claim is reopened.

Service Connection 

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

As previously noted, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases outlined in the regulation if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

PTSD

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., DSM-IV or DSM-5); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in January 2015, after August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable in the present case.

The Veteran contends that he is entitled to service connection for PTSD, as he believes his mental health issues stem from in-service stressful incidents.  Specifically, the Veteran reports that he was subject to abuse by his superior officers.  He also claims that he witnessed a hurricane while stationed onboard a Coast Guard ship and was almost thrown into sea.  See Statement in Support of Claim dated October 5, 2010 and Correspondence dated December 16, 2009.  

The threshold question that must be addressed in this case is whether the Veteran has PTSD within the meaning of the law.  For the foregoing reasons, the Board finds that he does not.

The Veteran's service treatment records do not show any in-service complaint, diagnosis, or treatment of PTSD.  Entrance and separation exams indicate clinically normal psychiatric evaluations.  See Service Treatment Records dated February 7, 1984 and May 3, 1988.

The record contains private psychiatric evaluations, in which the Veteran's treating psychiatrists note PTSD.  However, no further detail was given.  See Private Treatment Records dated December 3, 2012 and December 18, 2012.

Also of record is an evaluation report from Dr. M.L.C.  In his report, which is discussed in further detail below, Dr. M.L.C. opined that the Veteran's symptoms did not meet the criteria for PTSD as outlined in the DSM-V.  Rather, the Veteran's primary diagnosis under DSM-V was recurrent, severe, major depressive disorder with atypical features.  See Report from Dr. M.L.C. dated November 7, 2016.

As noted above, the first requirement for service connection for PTSD is a medical diagnosis of the condition.  A diagnosis of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-5).

The above cited evidence reflects conflicting medical evidence on the issue of whether the Veteran actually meets the diagnostic criteria for PTSD.  While the Veteran's private treating psychiatrists note PTSD, the private evaluating psychiatrist indicated that the Veteran does not meet the criteria for the diagnosis.  

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the Board accepts the November 2016 opinion that the Veteran does not meet the criteria for a diagnosis of PTSD as highly probative medical evidence on this point.  The clinician rendered his opinion after thoroughly reviewing the claims file and relevant medical records and examining the Veteran.  The clinician also noted the Veteran's pertinent history, elicited and described the Veteran's symptoms and stressors in detail, referred to the diagnostic criteria set forth in DSM-V, and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

By contrast, the Board finds that the clinic record notations of PTSD from the Veteran's private mental health providers to be less probative.  Neither doctor specified how the Veteran met the criteria set out in the DSM-V, nor do they describe the Veteran's symptoms or relate them to any corroborated in-service stressor.  Thus, the Board assigns such notations much lesser probative value than the November 2016 opinion.

The Board has also considered the lay statements of record.  Lay witnesses are certainly competent and credible to attest to symptoms and observations within their immediate purview.  However, lay witness statements are not sufficient to provide a competent diagnosis of PTSD.  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify.")

The Board finds that the evidence is against a finding of a diagnosis of PTSD.  Without a valid diagnosis, discussion of the remaining criteria for service connection is not necessary and compensation for PTSD may not be awarded.  See 38 C.F.R. § 3.304(f).

Acquired Psychiatric Disability other than PTSD

Service treatment records demonstrate the Veteran was diagnosed with adjustment disorder with mixed disturbance of emotions.  At times, he was noted as depressed, moody, anxious, and impulsive.  See Service Treatment Records dated October 19, 1987, November 13, 1987; Military Personnel Records dated October 6, 1987; Private Treatment Records dated October 19, 1987 through November 10, 1987.

Post-service treatment records show that the Veteran first sought treatment for his psychiatric problems in 2005.  However, no treating clinician attributed his psychiatric disabilities to his period of service.

The Veteran was evaluated by a private psychiatrist in November 2016.  At that time, upon examination of the Veteran and review of the record, Dr. M.L.C. diagnosed recurrent, severe, major depressive disorder with atypical features.  Dr. M.L.C. opined that the Veteran's major depressive disorder developed during service and has continued since then.  In fact, Dr. M.L.C. opined that based on the current severity of the Veteran's symptoms, his symptoms did not remit upon discharge from service, but did in fact escalate.  

Based on the positive opinion of record and the fact that there is no evidence against the claim, the Board finds that service connection for major depressive disorder is warranted.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Headache Disability

The Board finds that the evidence of record is in favor of service connection for the Veteran's headache disability secondary to his major depressive disorder.  Dr. M.L.C. opined that the Veteran's headaches were directly caused by his diagnosed psychiatric disability.  Dr. M.L.C.'s opinion was based on medical literature that supported the connection between major depressive disorder and tension-migraine headaches.  As such, the Board finds that service connection for a headache disability secondary to the now-service-connected major depressive disorder, is warranted.  










(CONTINUED ON OTHER PAGE)



ORDER

The claim for entitlement to service connection for pressure headaches is reopened.

The claim for entitlement to service connection for a psychiatric disability is reopened.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for major depressive disorder is granted.

Entitlement to service connection for pressure headaches is granted.




______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


